ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                         )
                                                    )
W. Harris Government Services Contractor, Inc.      ) ASBCA No. 63095
                                                    )
Under Contract No. HDEC08-12-C-0014                 )

APPEARANCES FOR THE APPELLANT:                         Thomas R. Krider, Esq.
                                                       Jedidiah K. Blake, Esq.
                                                        Oles Morrison Rinker & Baker LLP
                                                        Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                        Brian M. Lucero, Esq.
                                                        Deputy General Counsel
                                                       Michael R. Sandberg, Esq.
                                                       Betsy E. Dulin, Esq.
                                                        Trial Attorneys
                                                        Defense Commissary Agency
                                                        Fort Lee, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63095, Appeal of W. Harris
Government Services Contractor, Inc., rendered in conformance with the Board’s
Charter.

       Dated: January 19, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals